EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Grathwol on 4/20/2021.

The application has been amended as follows: 
Claims 1-3, 5-6, 8-12, and 28 are allowable. The restriction requirement between Invention I, Invention II, and Invention III, as set forth in the Office action mailed on 12/11/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/11/2019 is withdrawn.  Claims 13-16, 18-19, and 21-26, directed to Inventions II and III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 13 has been rewritten as:
--An asphalt paver machine comprising:
	a machine frame;
	a main screed having a screed frame coupled to the machine frame; and
	an extender screed coupled to the main screed, the extender screed comprising:
	a first screed carriage movably coupled to the main screed by a first extender tube and a second extender tube, the second extender tube parallel to and offset horizontally and vertically from the first extender tube, the first extender tube being arranged below and forward of the second extender tube, the horizontally and vertically offset first and second extender tubes and a horizontal reference of the machine defining a first acute diagonal angle; and
	a second screed carriage movably coupled to the first screed carriage by a third extender tube and a fourth extender tube, the fourth extender tube parallel to and offset horizontally and vertically from the third extender tube, the third extender tube being arranged below and forward of the fourth extender tube, the horizontally and vertically offset third and fourth extender tubes and the horizontal reference define a second acute diagonal angle, and
	wherein the second acute diagonal angle is greater than the first acute diagonal angle.--

Claims 17 and 20 have been canceled.

Claim 18 has been amended to correct the dependency:
Line 1: “The machine of claim 17” has been amended to --The machine of claim 13--.

Claim 21 has been amended to correct the dependency:
Line 1: “The machine of claim 20” has been amended to --The machine of claim 13--.
Claim 23 has been rewritten (to add the word “extender” in lines 6, 7, 9, and 10 to be consistent with the remainder of claim 23) as:
-- The machine of claim 13, wherein the extender screed is a first extender screed coupled to a first side of the main screed, and further comprising: 
	a second extender screed coupled to a second side of the main screed, the second extender screed comprising: 
	a third screed carriage movably coupled to the main screed by a fifth extender tube and a sixth extender tube, the sixth extender tube parallel to and offset horizontally and vertically from the fifth extender tube; and 
	a fourth screed carriage movably coupled to the third screed carriage by a seventh extender tube and an eighth extender tube, the eighth extender tube parallel to and offset horizontally and vertically from the seventh extender tube.--

Claim 24 has been rewritten as:
-- A method of making an extendable screed system for a paving machine, the method comprising:
	movably coupling an extender screed to a main screed, the extender screed configured to move laterally relative to the main screed, and the extender screed comprising:
	a first screed carriage movably coupled to the main screed by a first extender tube and a second extender tube diagonally arranged relative to the first extender tube, the first extender tube being arranged below and forward of the second extender tube, the diagonally arranged first and second extender tubes and a horizontal reference of the machine defining a first acute diagonal angle; and
	a second screed carriage movably coupled to the first screed carriage by a third extender tube and a fourth extender tube diagonally arranged relative to the third extender tube, the third extender tube being arranged below and forward of the fourth extender tube, the diagonally arranged third and fourth extender tubes and the horizontal reference define a second acute diagonal angle, and
	wherein the second acute diagonal angle is greater than the first acute diagonal angle.--


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671